Citation Nr: 1450952	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  05-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which also denied disability ratings in excess of 30 percent for residuals of a splenectomy, in excess of 30 percent for a right hip disability, and in excess of 10 percent for schizophrenia reaction, latent type.  During the course of this appeal, the disability rating for the Veteran's post-operative residuals, dislocation right hip, posteriorly, was increased to 40 percent.  

In May 2013, the Board remanded the Veteran's claim of entitlement to a disability rating in excess of 10 percent for schizophrenia reaction, latent type, to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, to include clarification from a VA examiner concerning the symptoms attributed to the Veteran's service-connected psychiatric disability.  In a July 2013 rating decision, the AOJ granted the Veteran an increased staged disability rating for his psychiatric disorder of 50 percent and 70 percent, respectively.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The May 2013 Board decision also denied the Veteran's claim of entitlement to TDIU, to include on an extraschedular basis.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (Joint Motion) the Court vacated and remanded that portion of the Board's decision that denied entitlement to TDIU. 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

1.  The Veteran's service-connected disabilities meet the percentage requirements for assignment of a schedular TDIU rating.

2.  With resolution of the benefit of the doubt in his favor, effective June 19, 2013, the Veteran is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities.


CONCLUSION OF LAW

Effective June 19, 2013, the criteria for entitlement to TDIU are approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in July 2004, which informed the appellant that, in order to establish a claim for TDIU, he must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to get or keep substantially gainful employment.  The Veteran was also advised of the division of responsibility between himself and VA for obtaining the required evidence.  38 U.S.C.A.§5103(a); 38 C.F.R. § 3.159(b).  This letter also informed him of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess, supra.  The claim was subsequently readjudicated in a September 2005 Statement of the Case (SOC) and in Supplemental Statements of the Case (SSOC) dated April 2010, October 2010, June 2012 and December 2012.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as his statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

In August 2011, the Veteran was afforded VA mental health and VA general medical examinations.  Review of the examination reports show that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, and performed comprehensive examinations, along with a review of diagnostic test results.  Although the Board notes that the mental health examiner did not discuss whether the symptoms of the Veteran's service-connected schizophrenia disability could be separated from his those of his non-service-connected mental health disorders, as noted above, in June 2013, the Veteran was afforded a second mental health examination.  Review of this report shows that this information was thoroughly discussed.  

Moreover, in June 2012, the AOJ referred the Veteran's claim to the VA Director, Compensation Services (C&P Director), for consideration of entitlement to an extraschedular evaluation for entitlement to TDIU.  In an October 2012 report, the C&P Director determined that, after a review of the complete evidence of record, an extraschedular evaluation was not warranted.  Accordingly, the Board concludes that the reports, as a whole, are adequate upon which to base a decision in this case because they are factually informed, medically competent and responsive to the issue.

Finally, the Board has reviewed records received from the U.S. Office of Personnel Management (OPM), which discuss the Veteran's award of disability benefits associated with his 2004 retirement from the U.S. Postal Service (USPS).  As will be discussed in greater detail below, these reports show that the Veteran was medically-retired due to his non-service-connected disabilities.

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities, standing alone, are so severe as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Marginal employment is not considered substantially-gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a). Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, as a result of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran contends that he became unable to work in 2004, when he sustained severe injuries to his low back and right knee after falling from a ladder while cleaning the gutters on his home.  He claims that the fall was a direct result of his service-connected post-operative residuals, dislocation right hip, posteriorly.

Service connection is in effect for schizophrenia reaction, latent type, rated as 10 percent from March 25, 1975, 50 percent from August 22, 2011, and 70 percent from June 19, 2013; post-operative residuals, dislocation right hip, posteriorly, rated as 30 percent from March 25, 1975, and 40 percent from June 22, 2004; and splenectomy, rated as 30 percent from March 25, 1975.  Thus, pursuant to the VA Combined Ratings Table, from August 22, 2011, the Veteran had a combined disability evaluation of 80 percent, from June 18, 2013, he had a combined disability evaluation of 60 percent, and from June 19, 2013, his combined disability evaluation has been 90 percent.  38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Although the Veteran's combined service-connected disabilities meet the standards for TDIU, as previously stated, in order to qualify for TDIU, there must be a finding that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

Review of the evidence of record shows that the Veteran graduated from high school, had two years of college, and worked for the USPS as an automobile technician from August 1977 to July 2004.  

In written statements received in 2001 and 2002, while still working and after being placed on light duty (because, despite his nonservice-connected rheumatoid arthritis, he wanted to work), the Veteran began to complain that he could no longer do the mechanical job duties required of his position.  He indicated that he wanted to get unemployability because he was about to lose his job and could not support his young child on work disability benefits.  In July 2004, OPM informed the Veteran that his application for disability retirement had been approved and advised him to notify his agency that he needed to be separated from government service. 

The reasons the Veteran left this job are noted above and are confirmed by OPM's treatment records, as well as March and December 2004 written comments from the Chief of a VA Rheumatology Department.  These documents show that the Veteran was granted disability retirement based on a combination of trauma (the fall from a ladder, resulting in a low back and right knee disability) and persistent synovitis from rheumatoid arthritis.  The VA Rheumatology Chief wrote that the medication the Veteran was taking for his injuries and the limited physical activity in which he was engaged due to the injuries kept his rheumatoid arthritis under control.  He concluded that these disabilities rendered the Veteran totally and permanently disabled.  From 2004 to 2006, the Veteran remained unemployed as a result of these nonservice-connected disabilities.  

In September 2006, however, the Veteran reported that he had been working at a new job for two weeks and that, although he wore gel inserts, he still experienced pain.  Even assuming the pain was due to his service-connected right hip disability, in February 2010, the Veteran reported that he was working in the cafeteria of a private school. 

In August 2011, the Veteran was afforded VA examinations to assess the severity of his service-connected physical and mental health disabilities.  The general medical examiner opined that it was at least as likely as not that his service-connected right hip and spleen disabilities did not render him unable to secure or follow a substantially-gainful occupation, for which his education and occupational experience would otherwise qualify him.  The mental health examiner opined that any effects on his occupational functioning were not the result of his schizophrenia disability, but were the result of his nonservice-connected rheumatoid arthritis, adding that his service-connected schizophrenia disorder was less likely as not to render him unemployable.

In October 2012, after reviewing the complete evidence of record, the C&P Director concluded that the Veteran was not shown to be unemployed and unemployable due to his service-connected.  He therefore found that the Veteran was not entitled to an extraschedular rating for TDIU.  

In June 2013, the Veteran was afforded another VA mental health examination.  The examiner diagnosed him with anxiety disorder, not otherwise specified (NOS), alcohol dependence, and cocaine dependence, adding that he presented with clinically-significant symptoms of anxiety and depression, but did not meet the specific diagnostic criteria for either a specific mood or anxiety disorder.  She further noted that treatment only for substance-abuse-related disorders appeared to be the primary focus of his treatment in recent years.  In finding that it was not possible to differentiate what symptoms were attributable to each psychiatric disorder, the examiner stated that there was a complex interplay and interaction between the symptoms of the Veteran's mental health diagnoses, with differentiation of symptoms according to each specific diagnosis requiring speculation.  She further stated that, while the Veteran had been diagnosed with schizophrenia, latent type, in 1974, that diagnosis was based on an understanding of mental illness and the diagnostic criteria at that time.  She said that, today, it would be very possible that the Veteran would be diagnosed with a different disorder based on the current understanding of mental illness.  Accordingly, she opined that the symptoms and effects of his more recent diagnoses of anxiety, depression, and psychotic disorder, NOS, could not be distinguished from those of his service-connected schizophrenia, latent type.  She also opined that the Veteran's nonservice-connected psychiatric disorders were more likely than not the result of, as well as reflective of, changes in the understanding and diagnostic classification of mental illness over the past five decades.  However, she "suggest[ed]" that it was impossible to differentiate the impact of the Veteran's substance disorders and his psychiatric disorders, given the symptoms and effects of the diagnoses were interactive, with each diagnosis impacting the presentation, frequency and severity of the others.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and a total rating will be granted, effective June 19, 2013 will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

As noted above, the evidence of record demonstrates that when the Veteran was medically-retired from his job with the USPS in July 2004, it was the result of severe injuries sustained to his nonservice-connected right knee and low back, as well as persistent synovitis from nonservice-connected rheumatoid arthritis.  There has been no competent evidence provided to suggest that the Veteran's service-connected right hip, spleen or psychiatric disabilities up until that point, either alone or in combination, have resulted in his being unable to acquire and maintain substantially-gainful employment.  

Notably, the June 2013 VA examiner deemed it impossible to differentiate the symptoms from the Veteran's service-connected schizophrenia reaction, latent type, from his nonservice-connected anxiety disorder, NOS, alcohol dependence and cocaine dependence. Given these findings, the Board finds that further development would not assist in this inquiry. As to the date of his unemployability due to service-connected disorders, however, while during an August 2011 VA examination, the Veteran reported that he was not working and had not worked since 2004.  This is in contradiction to statements he made during VA outpatient treatment.  

      (ORDER ON NEXT PAGE)
      
      
      
      
 
ORDER

Effective June 19, 2013, TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


